Exhibit Ameren Energy Generating Company Computation of Ratio of Earnings to Fixed Charges (Thousands of Dollars, Except Ratios) 6 Months Ended Year Ended June 30, December 31, 2008 2007 Net income from continuing operations $ 120,456 $ 124,894 Less- Change in accounting principle - - Add- Taxes based on income 71,397 77,799 Net income before income taxes and change in accounting principle 191,853 202,693 Add- fixed charges: Interest on long term debt(1) 24,990 54,783 Estimated interest cost within rental expense 85 164 Amortization of net debt premium, discount, and expenses 343 586 Total fixed charges 25,418 55,533 Earnings available for fixed charges $ 217,271 $ 258,226 Ratio of earnings to fixed charges 8.54 4.64 (1)Includes FIN 48 interest expense
